DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-12, 14, & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamper (US 2014/0332913).
In regards to claim 1, Stamper ‘913 discloses 

a fixed actuator electrode (50 - fig. 1; [0036]) positioned on a substrate (40 - fig. 1; [0038]); 
a movable actuator electrode (25 -fig. 1; [0034]) carried on a movable component (10 - fig. 1; [0032]) that is suspended over the substrate, wherein the movable actuator electrode is selectively movable toward the fixed actuator electrode; and
one or more isolation bumps (35 - fig. 1; [0036]) positioned between the fixed actuator electrode and the movable actuator electrode, the one or more isolation bumps being configured to prevent contact between the fixed actuator electrode and the movable actuator electrode ([0036]); and 
one or more fixed isolation landing (55 - fig. 1; [0038]) that is isolated within a portion of the fixed actuator electrode, the one or more fixed isolation landing being positioned at, near, and/or substantially aligned with a respective one of the one or more isolation bumps (fig. 1), the one or more fixed isolation landing being configured to inhibit the development of an electric field in the respective isolation bump (fig. 2; [0043-0044]);
wherein each fixed isolation landing is spaced apart from the fixed actuator electrode on either side of the fixed isolation landing (fig. 2b); 
wherein a ratio of a first distance, the first distance being a distance between an edge of an isolation bump of the one or more isolation bumps and an edge of a fixed isolation landing of the one or more fixed isolation landing, to a second distance, the second distance being a distance between an edge of the isolation landing and an edge of the fixed actuator electrode, is greater than 0.5 to 1 and less than 4 to 1 ([0040] & 

In regards to claim 2, Stamper ‘913 discloses 
The tunable component of claim 11, wherein at least some of the one or more isolation bumps are attached to the movable component (fig. 1).  

In regards to claim 4, Stamper ‘913 discloses 
The tunable component of claim 11, wherein the fixed isolation landing is electrically isolated (fig. 1-3).  

In regards to claim 7, Stamper ‘913 discloses 
The tunable component of claim 11, wherein the fixed isolation landing is connected to a potential that is different than a potential connected to the fixed actuator electrode (fig. 1-3).  

In regards to claim 8, Stamper ‘913 discloses 
The tunable component of claim 11, comprising at least one of a fixed dielectric material layer (49 – fig. 1; [0038]) provided on a surface of the fixed actuator electrode that faces the movable actuator electrode and a movable dielectric material layer (portion of 30 below 25 – fig. 1; [0034]) provided on a surface of them movable actuator electrode that faces the fixed actuator electrode.  


The tunable component of claim 11, wherein the movable actuator electrode is patterned to include a hole that is at, near, and/or substantially aligned with each of the one or more isolation bumps (fig. 1; [0034]).  

In regards to claim 10, Stamper ‘913 discloses 
The tunable component of claim 11, comprising a movable isolation fill that is isolated within a portion of the movable actuator electrode that is at, near, and/or substantially aligned with each of the one or more isolation bumps (fig. 1; [0034-0035]).

In regards to claim 11, Stamper ‘913 discloses 
A tunable component comprising: 
a fixed actuator electrode (50 - fig. 1; [0036]) positioned on a substrate (40 - fig. 1; [0038]); 
a movable actuator electrode (25 -fig. 1; [0034]) carried on a movable component (10 - fig. 1; [0032]) that is suspended over the substrate, wherein the movable actuator electrode is selectively movable toward the fixed actuator electrode ([0032]);
one or more isolation bumps (35 - fig. 1; [0036]) positioned between the fixed actuator electrode and the movable actuator electrode, the one or more isolation bumps being configured to prevent contact between the fixed actuator electrode and the movable actuator electrode ([0036]); and 
one or more fixed isolation landing (55 - fig. 1; [0038]) that is isolated within a portion of the fixed actuator electrode, the one or more fixed isolation landing being 
wherein an amount that each edge of each isolation landing extends beyond a respective edge of the respective one of the one or more isolation bumps is between and including about 1 and 6.5 times greater than a height of the respective one isolation bump, where the height of the respective one isolation bump is measured by an amount the respective one isolation bump extends between the fixed actuator electrode and the movable actuator electrode (fig. 2 & 3; [0037] & [0041] – the bump has a width of 500 nm and a thickness of 50 nm, the landing has dimensions of 1.5 times that of the bump thus a width of 750 nm, bump can be offset from or centered with the landing and thus when centered with the landing the distance between the edge of the bump and landing will be 125 nm which is 2.5 times the thickness of the bump).

In regards to claim 12, Stamper ‘913 discloses 
The tunable component of claim 11, wherein at least some of the one or more isolation bumps are attached to the movable component (fig. 1).  

In regards to claim 14, Stamper ‘913 discloses 
The tunable component of claim 11, wherein the fixed isolation landing is electrically isolated (fig. 1-3).  


The tunable component of claim 11, wherein the fixed isolation landing is connected to a potential that is different than a potential connected to the fixed actuator electrode (fig. 1-3).  

In regards to claim 18, Stamper ‘913 discloses 
The tunable component of claim 11, comprising at least one of a fixed dielectric material layer (49 – fig. 1; [0038]) provided on a surface of the fixed actuator electrode that faces the movable actuator electrode and a movable dielectric material layer (portion of 30 below 25 – fig. 1; [0034]) provided on a surface of them movable actuator electrode that faces the fixed actuator electrode.  

In regards to claim 19, Stamper ‘913 discloses 
The tunable component of claim 11, wherein the movable actuator electrode is patterned to include a hole that is at, near, and/or substantially aligned with each of the one or more isolation bumps (fig. 1; [0034]).  

In regards to claim 20, Stamper ‘913 discloses 
The tunable component of claim 11, comprising a movable isolation fill that is isolated within a portion of the movable actuator electrode that is at, near, and/or substantially aligned with each of the one or more isolation bumps (fig. 1; [0034-0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 & 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konaka et al. (US 2014/0217552) in view of Stamper ‘913.
In regards to claim 1, 
Konaka ‘552 discloses a tunable component comprising: 
a fixed actuator electrode (5B - fig. 2; [0041]) positioned on a substrate
(21 a-fig. 2; [0042]); 
a movable actuator electrode (3A1-3A3 - fig. 2; [0044]) carried on a movable component (3 - fig. 2; [0043]) that is suspended over the substrate, wherein the 
one or more isolation bumps (13A-13C - fig. 2; [0044]) positioned between the fixed actuator electrode and the movable actuator electrode, the one or more isolation bumps being configured to prevent contact between the fixed actuator electrode and the movable actuator electrode ([0044]); and
one or more fixed isolation landing (8A-8C or portion of 12A formed over 8A-8C  - fig. 2; [0041]) that is isolated within a portion of the fixed actuator electrode, the one or more fixed isolation landing being positioned at, near, and/or substantially aligned with a respective one of the one or more isolation bumps (fig. 2; [0046]), the one or more fixed isolation landing being configured to inhibit the development of an electric field in the respective isolation bump ([0048]),
wherein each fixed isolation landing is spaced apart from the fixed actuator electrode on either side of the fixed isolation landing (fig. 2).  Konaka ‘552 fails to disclose wherein a ratio of a first distance, the first distance being a distance between an edge of an isolation bump of the one or more isolation bumps and an edge of a fixed isolation landing of the one or more fixed isolation landing, to a second distance, the second distance being a distance between an edge of the isolation landing and an edge of the fixed actuator electrode, is greater than 0.5 to 1 and less than 4 to 1.

Stamper ‘913 discloses a tunable component comprising: 
a fixed actuator electrode (50 - fig. 1; [0036]) positioned on a substrate (40 - fig. 1; [0038]); 

one or more isolation bumps (35 - fig. 1; [0036]) positioned between the fixed actuator electrode and the movable actuator electrode, the one or more isolation bumps being configured to prevent contact between the fixed actuator electrode and the movable actuator electrode ([0036]); and 
one or more fixed isolation landing (55 - fig. 1; [0038]) that is isolated within a portion of the fixed actuator electrode, the one or more fixed isolation landing being positioned at, near, and/or substantially aligned with a respective one of the one or more isolation bumps (fig. 1), the one or more fixed isolation landing being configured to inhibit the development of an electric field in the respective isolation bump (fig. 2; [0043-0044]);
wherein each fixed isolation landing is spaced apart from the fixed actuator electrode on either side of the fixed isolation landing (fig. 2b); 
wherein a ratio of a first distance, the first distance being a distance between an edge of an isolation bump of the one or more isolation bumps and an edge of a fixed isolation landing of the one or more fixed isolation landing, to a second distance, the second distance being a distance between an edge of the isolation landing and an edge of the fixed actuator electrode, is greater than 0.5 to 1 and less than 4 to 1 ([0040] & [0043] – second distance is 0.8 microns and first distance is 0.8±0.4 microns thus the ratio is  0.5:1 to 1:1).  



In regards to claim 2, 
Konaka ‘552 further discloses wherein at least some of the one or more isolation bumps are attached to the movable component (fig. 2; [0044]).  

In regards to claim 3, 
Konaka ‘552 further discloses wherein each of the one or more isolation bumps (portion of 12A formed over 8A-8C) are attached to a respective fixed isolation landing (fig. 2).  

In regards to claim 4, 
Konaka ‘552 further discloses wherein the fixed isolation landing is electrically isolated (fig. 2; [0046]).  

In regards to claim 5, 
Konaka ‘552 further discloses wherein the fixed isolation landing is connected to a ground potential ([0018] & [0046] - as the movable electrode and the isolating 

In regards to claim 6, 
Konaka ‘552 further discloses wherein the fixed isolation landing is connected to a potential that is different than a potential connected to the fixed actuator electrode ([0059] & [0046] - as the driving electrode and movable electrode have different potentials and the isolation landing has the same potential as the movable electrode; the isolation landing has a different potential than the driving electrode).

In regards to claim 7, 
Konaka ‘552 further discloses wherein the fixed isolation landing is connected to a potential that is different than a potential connected to the fixed actuator electrode (fig. 2; [0046]).    

In regards to claim 8, 
Konaka ‘552 further discloses comprising at least one of a fixed dielectric material layer (12a – fig. 2; [0041]) provided on a surface of the fixed actuator electrode that faces the movable actuator electrode and a movable dielectric material layer provided on a surface of them movable actuator electrode that faces the fixed actuator electrode.  

In regards to claim 11, 

a fixed actuator electrode (5B - fig. 2; [0041]) positioned on a substrate
(21 a-fig. 2; [0042]); 
a movable actuator electrode (3A1-3A3 - fig. 2; [0044]) carried on a movable component (3 - fig. 2; [0043]) that is suspended over the substrate, wherein the movable actuator electrode is selectively movable toward the fixed actuator electrode ([0012]);
one or more isolation bumps (13A-13C - fig. 2; [0044]) positioned between the fixed actuator electrode and the movable actuator electrode, the one or more isolation bumps being configured to prevent contact between the fixed actuator electrode and the movable actuator electrode ([0044]); and
one or more fixed isolation landing (8A-8C or portion of 12A formed over 8A-8C  - fig. 2; [0041]) that is isolated within a portion of the fixed actuator electrode, the one or more fixed isolation landing being positioned at, near, and/or substantially aligned with a respective one of the one or more isolation bumps (fig. 2; [0046]), the one or more fixed isolation landing being configured to inhibit the development of an electric field in the respective isolation bump ([0048]).  Konaka ‘552 fails to disclose wherein an amount that each edge of each isolation landing extends beyond a respective edge of the respective one of the one or more isolation bumps is between and including about 1 and 6.5 times greater than a height of the respective one isolation bump, where the height of the respective one isolation bump is measured by an amount the respective one isolation bump extends between the fixed actuator electrode and the movable actuator electrode.

Stamper ‘913 discloses a tunable component comprising: 
a fixed actuator electrode (50 - fig. 1; [0036]) positioned on a substrate (40 - fig. 1; [0038]); 
a movable actuator electrode (25 -fig. 1; [0034]) carried on a movable component (10 - fig. 1; [0032]) that is suspended over the substrate, wherein the movable actuator electrode is selectively movable toward the fixed actuator electrode ([0032]); 
one or more isolation bumps (35 - fig. 1; [0036]) positioned between the fixed actuator electrode and the movable actuator electrode, the one or more isolation bumps being configured to prevent contact between the fixed actuator electrode and the movable actuator electrode ([0036]); and 
one or more fixed isolation landing (55 - fig. 1; [0038]) that are isolated within a portion of the fixed actuator electrode, each of the one or more fixed isolation landings being aligned with a respective one of the one or more isolation bumps (fig.1), wherein each of the fixed isolation landing is configured to inhibit the development of an electric field in the isolation bump (fig. 2; [0043-0044]),
wherein an amount that each edge of each of the isolation landings extends beyond a respective edge of the respective one of the one or more isolation bumps is between and including about 1 and 6.5 times greater than a height of the respective one isolation bump, where the height of the respective one isolation bump is measured by an amount the respective one isolation bump extends between the fixed actuator electrode and the movable actuator electrode (fig. 2 & 3; [0037] & [0041] – the bump has a width of 500 nm and a thickness of 50 nm, the landing has dimensions of 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the isolation bumps and isolation landings of Konaka ‘552 to have dimensions as taught by Stamper ‘913 to avoid substantially decreasing capacitance and to reduce or eliminate actuator contact and ensure alignment of the two elements regardless of any variation caused during operation.  

In regards to claim 12, 
Konaka ‘552 further discloses wherein at least some of the one or more isolation bumps are attached to the movable component (fig. 2; [0044]).  

In regards to claim 13, 
Konaka ‘552 further discloses wherein each of the one or more isolation bumps (portion of 12A formed over 8A-8C) are attached to a respective fixed isolation landing (fig. 2).  

In regards to claim 14, 
Konaka ‘552 further discloses wherein the fixed isolation landing is electrically isolated (fig. 2; [0046]).  

In regards to claim 15, 
Konaka ‘552 further discloses wherein the fixed isolation landing is connected to a ground potential ([0018] & [0046] - as the movable electrode and the isolating landings are the same potential and the movable electrode is at ground so will the fixed isolation landing).

In regards to claim 16, 
Konaka ‘552 further discloses wherein the fixed isolation landing is connected to a potential that is different than a potential connected to the fixed actuator electrode ([0059] & [0046] - as the driving electrode and movable electrode have different potentials and the isolation landing has the same potential as the movable electrode; the isolation landing has a different potential than the driving electrode).

In regards to claim 17, 
Konaka ‘552 further discloses wherein the fixed isolation landing is connected to a potential that is different than a potential connected to the fixed actuator electrode (fig. 2; [0046]).    

In regards to claim 18, 
Konaka ‘552 further discloses comprising at least one of a fixed dielectric material layer (12a – fig. 2; [0041]) provided on a surface of the fixed actuator electrode that faces the movable actuator electrode and a movable dielectric material layer .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,608,268 – fig. 4 & 11		US 2009/0140410 – fig. 6
Response in 14/875341 published 03 February 2020 (i.e. published outside grace period) – page 7 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/David M Sinclair/Primary Examiner, Art Unit 2848